Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 1 of 6 PageID #: 189



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG
S.L.
a minor, by and through her
parent and legal guardian, D.L.,
                    Plaintiff,

v.                                                          Civil Action No: 3:18-CV-162
                                                            (GROH)

City Hospital, Inc. d/b/a
Berkeley Medical Center,
A subsidiary of West Virginia
University Hospitals-East, Inc.,
d/b/a WV University Healthcare,
West Virginia University Hospitals, Inc.
West Virginia United Health Systems,
                   Defendant.

                      FIRST ORDER AND NOTICE REGARDING
                   DISCOVERY AND SCHEDULING CONFERENCE

       Pursuant to Fed. R. Civ. P. 16(b) and 26(f) and Local Rule of Civil Procedure ("LR

Civ P") 16.01 and 26.01 it is hereby ORDERED that:

1. Initial Planning Meeting                      3. Initial Disclosures
   On or before: April 12, 2019                     On or before: May 13, 2019

2. Meeting Report                                4. Scheduling Conference:
   On or before: April 19, 2019                     If the Court deems appropriate

       (1) Initial Planning Meeting: Pursuant to Fed. R. Civ. P. 16 and 26(f) and LR Civ

P 16.01(b), parties to this action shall meet in person or by telephone on or before April

12, 2019. At this meeting, the parties shall discuss all matters required by Fed. R. Civ. P.

16 and 26(f) and LR Civ P 16.01(b).

       (2) Meeting Report and Proposed Discovery Plan: Pursuant to Fed. R. Civ. P.

26(f) and LR Civ P 16.01(c), the parties shall submit to this Court a written report on the
Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 2 of 6 PageID #: 190



results of the initial discovery meeting on or before April 19, 2019. This report shall include

the parties' report on those matters set forth in LR Civ P 16.01(b)(1-5) and 16.01(c) and the

parties' discovery plan as required by Fed. R. Civ. P. 26(f). The parties may refer to Form

52 of the Federal Rules of Civil Procedure for an example of a report on a planning

meeting. However, the parties should be certain to supplement Form 52 with LR Civ P

16.01(b)(1-5) and 16.01(c) disclosures. The parties' report on their meeting shall be

considered by this Court as advisory only. Parties and counsel are subject to sanctions as

set forth in Fed. R. Civ. P. 16(f) and LR Civ P 37.01 for failure to participate in good faith

in the development and submission of a meeting report and proposed discovery plan.

       (3) Initial Discovery Disclosures: Pursuant to Fed. R. Civ. P. 26(a)(1) and LR Civ

P 26.01(a), each party shall provide to every other party the initial discovery disclosures

required under Fed. R. Civ. P. 26(a)(1) on or before May 13, 2019.

       (4) Telephonic Scheduling Conference: Upon receipt of the meeting report and

proposed discovery plan, this Court may conduct a scheduling conference at a date and

time deemed appropriate. See Fed. R. Civ. P. 16(b) and LR Civ. P. 16.01(d). However,

if this Court determines, after a review of the meeting report and proposed discovery plan,

that a scheduling conference is not necessary, no conference will be scheduled and a

scheduling order will be entered. See Fed. R. Civ. P. 16(b) and LR Civ. P. 16.01(d).

       The Clerk is directed to transmit copies of this Order to counsel of record herein

along with copies of this Court’s Scheduling Order Checklist.

       DATED: March 11, 2019




                                              2
Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 3 of 6 PageID #: 191



              Guidelines for Completing the Scheduling Order Checklist

       As part of the Rule 26(f) Report, the parties MUST complete and return the

attached Scheduling Order Checklist. In completing this checklist, the parties should be

guided by the following general timeline for scheduling in this Court, as well as any

applicable federal or local rules. Of course, the parties are free to request any compression

or extension of these general guidelines that they feel is warranted by the facts of a

particular case.

       It is generally easiest to work backwards when completing this checklist. The parties

must first decide a date upon which their case will be ready for trial (the month and year will

suffice). Civil trials in this Court generally begin on the second and fourth Tuesday of each

month. Once a trial date is decided, the following general rules apply:

1.     The Final Pretrial Conference should be set on a Friday 2 weeks before the Trial.

2.     The Joint Final Pretrial Conference Order is due 1 week before the Final Pretrial

       Conference.

3.     Pretrial Disclosures pursuant to FED. R. CIV. P. 26(a)(3), Jury Instructions, Voir Dire,

       Verdict Forms, and Motions in Limine are all due 1 month before the Final Pretrial

       Conference. Objections to the same are due 2 weeks before the Final Pretrial

       Conference.

4.     Dispositive Motions must be filed 10 weeks before the Final Pretrial Conference.

5.     The Discovery Completion date should be 1 month before Dispositive Motions are

       due.

6.     Examinations/Inspections should be completed 8 weeks before Discovery



                                              3
Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 4 of 6 PageID #: 192



       Completion.

7.     Expert Disclosures by the party with the burden should be made 8 weeks before

       Discovery Completion.

8.     Expert Disclosures by the party without the burden should be made 4 weeks before

       Discovery Completion.

9.     Any Joinder and/or Amendments must be made 10 weeks before Discovery

       Completion.

10.    Mediation must be completed 1 week before the Final Pretrial Conference.

11.    Intermediate Pretrial Conferences are always upon request. If a situation arises

       which the parties feel warrants an intermediate pretrial conference, then the parties

       are free to so move.

       Upon receipt of the parties' Rule 26(f) Report and Scheduling Order Checklist, the

Court will review the parties' proposed dates and verify that there are no conflicts with the

Court's existing schedule. If a conflict does exist, the Court will change the parties'

proposed date to the nearest date/time which the Court can accommodate. Any objections

to the Court's Scheduling Order can be raised via motion.




                                             4
Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 5 of 6 PageID #: 193



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG


______________________
Plaintiff(s),

v.
                                                 Civil Action No. __________

______________________
Defendant(s).


                      SCHEDULING ORDER CHECKLIST

                                   ATTORNEYS

1. INTERMEDIATE PRETRIAL CONFERENCE

                                      Upon request

2. MEDIATION            Before -

3. JOINDER AND AMENDMENTS
                                      _______________

4. EXPERT DISCLOSURE

                  a. With Burden

                  b. Without Burden

5. EXAMINATION/INSPECTIONS
                                      _______________

6. DISCOVERY COMPLETION


7. DISPOSITIVE MOTIONS                _______________




                                        5
Case 3:18-cv-00162-GMG Document 28 Filed 03/11/19 Page 6 of 6 PageID #: 194



8. PRETRIAL DISCLOSURES, FED R. CIV PRO 26(a) 3
                                  _______________

                  a. Objections         _______________


9. JURY INSTRUCTIONS, VOIR DIRE and VERDICT FORMS



                  a. Objections        _______________

10. MOTIONS IN LIMINE


                  a. Objections        _______________

11. JOINT FINAL PRETRIAL CONFERENCE ORDER

                                      _______________

12. FINAL PRETRIAL CONFERENCE


13. TRIAL                             _______________

     (If non-jury trial, Proposed Findings of Fact
     and Conclusions of Law are to be filed with Court
     and opposing counsel _______________)




                                         6
